DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
Receipt of Applicant’s remarks and amended claims filed on March 29, 2022 is acknowledged. Claims 1-26 and 28 are pending in this application. Claims 1, 11-12, and 26 have been amended. Claim 27 has been cancelled. 

Information Disclosure Statement
Receipt of the Information Disclosure Statement filed on March 29, 2022 is acknowledged. A signed copy is attached to this office action. 

Withdrawn Objections/Rejections
Claim Rejections - 35 USC § 112
The rejection of claims 1-2, 4-12, 14-23, 25-26, and 28 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement has been withdrawn in view of Applicant’s amendments to claims 1 and 11 to recite ethanol instead of alcohol. 
The rejection of claims 26-27 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends has been withdrawn in view of Applicant’s amendment to claim 26 to recite acetic acid and the cancelation of claim 27. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior art is that of Ensign et al. (US 2015/0297531) which discloses Ensign discloses hypotonic formulations for delivering water soluble drugs and for drug delivery with muco-inert mucus penetrating nanoparticles (MPP) (abstract).
A method of preparing the nanoparticles comprises: 
(a) homogenizing a compound dissolved in an aqueous media (aqueous solution contains emulsifier,. i.e., the compound, sonication, i.e., the homogenizing, produced the oil-in-water emulsion; (paragraph 0197) with an oil phase including a polymer (a mixture comprising poly(lactic acid-co-glycolic acid) PLGA, i.e., the polymer, was dissolved in dichloromethane, the oil phase was poured into aqueous solution under sonication, i.e., homogenizing; (paragraph 0197) to produce primary emulsion particles (sonication produced the oil-in-water emulsion, nanoparticles were prepared using emulsification; (paragraph 0197); 
(b) mixing the primary emulsion particles with a surfactant (the emulsion was poured into another aqueous phase of emulsifier solution, i.e., the surfactant, under magnetic stirring; paragraph [0198]); 
(c) homogenizing the mixture of (b) to provide secondary emulsion particles (the emulsion was poured into another aqueous phase of emulsifier solution under stirring for at least 3 hours, i.e., under homogenizing conditions, nanoparticles were prepared using emulsification; (paragraphs 0197-0198); and 
(d) hardening the secondary emulsion particles (the solvent was evaporated, the final nanoparticle suspension was filtered and washed, the emulsification involve the evaporation of organic solvent followed by solidification, i.e., hardening, of polymer cores; (paragraphs 0198, 0227), and in a separate embodiment Ensign further discloses water-in-oil emulsion (when the aqueous solution is the dispersed phase and oil is the continuous phase, it is known as a water-in-oil emulsion; (paragraph 0152). Thus, it would have been obvious to a person of ordinary skill in the art prior the effective filing date of the invention to have modified the method, as disclosed by Ensign, in order to have provided for water-in-oil emulsion, as previously disclosed by Ensign in a separate embodiment (paragraph 0152), to increase the amount of the oil in the emulsion so that the oil become the continuous phase (paragraph 0152), to improve mucus penetration of the particles (abstract). 
Further, provided that in both embodiments Ensign discloses the emulsions comprising oil phase and water phase (paragraphs 0152, 0197) for producing the mucus-penetrating nanoparticles (abstract), the modification to Ensigns’ method, of providing for water-in-oil emulsion, would have required only routine skill in the art. 
Ensign does not disclose TIMP-GLIA particles, specifically, or alcohol or acetic acid in the aqueous media.  
 There is no motivation to add alcohol or acetic acid in the aqueous media used to dissolve the active agent in Ensign, nor is here any motivation in the art to add alcohol or acetic acid to the aqueous media. The instant specification discloses the extraction of gliadin with ethanol fortified the gliadin protein fractions, due to the differential solubility of gluten proteins (paragraph 0050). 

 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S MERCIER whose telephone number is (571)272-9039. The examiner can normally be reached M-F 5:30 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA S MERCIER/             Primary Examiner, Art Unit 1615